                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  DARRELL PARKER,                                  )
                                                   )
          Petitioner,                              )
                                                   )
  vs.                                              )     CIV. ACT. NO. 1:17-cv-252-TFM-C
                                                   )
  GUY NOE,                                         )
                                                   )
          Respondent.                              )

                                           JUDGMENT

        In accordance with the Order entered on this date, it is hereby ORDERED, ADJUDGED,

and DECREED that JUDGMENT is entered in favor of Respondent Guy Noe and against

Petitioner Darrell Parker such that this action under 28 U.S.C. § 2254 is DISMISSED as moot.

Further, the Court determines that Parker is not entitled to either a Certificate of Appealability and

therefore is not entitled to appeal in forma pauperis.

        The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

        DONE and ORDERED this 23rd day of July, 2019.

                                               /s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 1 of 1
